DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of information disclosure statements (IDS) filed 15 November 2021 and 17 February 2022, which have been placed of record in the file.  Initialed, signed, and dated copies of the PTO-1449 or PTO-SB-08 forms are attached to the Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cabrera et al. (US Pat. Publ. No. 2016/01064060), cited by Applicant.
With respect to claim 17, Cabrera et al. disclose a surgical device comprising an elongated portion (extension assembly 200, fig. 17, [0088]) including an outer sleeve 206 (fig. 17, [0088]), an outer band assembly 230 (fig. 19, [0088]) including a first band 232 and a second band 234 (fig. 19, [0092]) and disposed radially within the outer sleeve 206 ([0088]), an inner band assembly 210 (fig. 18, [0088]) including a first band 212 and a second band 214 (fig. 18, [0089]) and disposed radially within the outer band assembly 230 ([0088]), a trocar assembly 270 (fig. 29, [0088]) including a trocar 274 (fig. 29, [0100]) disposed radially within the inner band assembly 210 ([0088]), and a seal assembly (seal members 252, 264, 266, figs. 27 and 28, [0099]) including a first seal (Annotated Figure A), a second seal (Annotated Figure A), and a third seal (Annotated Figure A), the first seal disposed radially inward of the outer sleeve 206 (fig. 33) and radially outward of the first and second bands of the outer band assembly 230 (Annotated Figure A), the second seal disposed radially inward of first and second bands of the outer band assembly 230 (Annotated Figure A) and radially outward of the first and second bands of the inner band assembly 210 (Annotated Figure A), and the third seal disposed radially inward of the first and second bands of the inner band assembly 210 (Annotated Figure A), and radially outward of the trocar member 274 (Annotated Figure A), and an end effector 30 (fig. 34, [0107]) configured to operatively engage a distal portion of the elongated portion 200 (fig. 34), the end effector 30 configured to house fasteners (staples, [0108]) therein, wherein distal movement of the outer band assembly relative to the outer sleeve causes fasteners to be ejected from the end effector ([0108]), and wherein distal movement of the inner band assembly relative to the outer sleeve causes distal movement of a knife of the end effector ([0108]).      

    PNG
    media_image1.png
    892
    629
    media_image1.png
    Greyscale

With respect to claim 20, Cabrera et al. disclose the second seal is disposed at least partially within a recess of the outer band assembly (Annotated Figure A).  
Claim Rejections - 35 USC § 102/103
Claims 1-5, 8-11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cabrera et al. (US Pat. Publ. No. 2016/01064060).
With respect to claim 1, Cabrera et al. disclose a surgical device comprising a handle assembly (handle housing 12, fig. 1, [0065]), an elongated portion (extension assembly 200, fig. 17, [0088]) extending distally from the handle assembly (fig.1) and including an outer sleeve 206 (fig. 17, [0088]), an outer band assembly 230 (fig. 19, [0088]) disposed radially within the outer sleeve 206 ([0088]), an inner band assembly 210 (fig. 18, [0088]) disposed radially within the outer band assembly 230 ([0088]), a trocar assembly 270 (fig. 29, [0088]) including a trocar 274 (fig. 29, [0100]) disposed radially within the inner band assembly 210 ([0088]), and a seal assembly (seal members 252, 264, 266, figs. 27 and 28, [0099]) including a first annular seal (Annotated Figure A) and a second annular seal (Annotated Figure A), the first annular seal disposed radially inward of the outer sleeve 206 (fig. 33) and radially outward of the outer band assembly 230 (Annotated Figure A), the second annular seal disposed radially inward of the outer band assembly 230 (Annotated Figure A) and radially outward of the inner band assembly 210 (Annotated Figure A).  Cabrera et al. disclose that the seal halves 262a, 262b, 264,a 264b, 266a, 266b form the seal members 262, 264, 266 (figs. 27 and 28, [0099]).  As shown in Annotated Figure A, the formed seal members form a first annular seal and a second annular seal.    
Insofar as Cabrera et al. can be considered not to disclose first and second annular seals, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the seal assembly of Cabrera et al. to substitute integrally formed seals for the seal halves, especially since Cabrera et al. discloses an integrally formed annular seal 296 in the same device (fig. 32, [0104]), and as a mere matter of making integral that which is separable, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04 V C.   
With respect to claim 2, Cabrera et al. disclose the seal assembly includes a third annular seal (Annotated Figure A) disposed radially inward of the inner band assembly 210 and radially outward of the trocar member 274. Cabrera et al. disclose that the seal halves 262a, 262b, 264,a 264b, 266a, 266b form the seal members 262, 264, 266 (figs. 27 and 28, [0099]).  As shown in Annotated Figure A, the formed seal members form a third annular seal.    
Insofar as Cabrera et al. can be considered not to disclose a third annular seal, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the seal assembly of Cabrera et al. to substitute an integrally formed seal for the seal halves, especially since Cabrera et al. discloses an integrally formed annular seal 296 in the same device (fig. 32, [0104]), and as a mere matter of making integral that which is separable, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04 V C.   
With respect to claim 3, Cabrera et al. disclose the outer band assembly 230 is longitudinally translatable relative to the outer sleeve 206 (outer band assembly is slidably received through outer sleeve, [0088], [0108]).
With respect to claim 4, Cabrera et al. disclose the inner band assembly 210 is longitudinally translatable relative to the outer band assembly 230 (inner band assembly is slidably received within outer band assembly, [0089]) and relative to the outer sleeve 206 (inner band assembly is slidably received through outer sleeve, [0088], [0108]). 
With respect to claim 5, Cabrera et al. disclose the inner band assembly 210 is longitudinally translatable relative to the trocar member 274 (inner band assembly is slidably received about trocar assembly, [0089]).  
With respect to claim 8, Cabrera et al. disclose an end effector 30 (fig. 34, [0107]) configured to operatively engage a distal portion of the elongated portion 200 (fig. 34), the end effector configured to house fasteners (staples, [0108]) therein.
With respect to claim 9, Cabrera et al. disclose longitudinal movement of the outer band assembly 230 relative to the outer sleeve 206 causes fasteners to be ejected from the end effector 30 ([0108]).
With respect to claim 10, Cabrera et al. disclose longitudinal movement of the inner band assembly 210 relative to the outer sleeve 206  causes longitudinal movement of a knife of the end effector ([0108]).      
With respect to claim 11, Cabrera et al. disclose the end effector 30 includes a cartridge assembly (loading unit 40, fig. 34, [0065]) and an anvil assembly 50 (fig. 34, [0065]), and wherein longitudinal movement of the trocar assembly relative to the outer sleeve 206 causes longitudinal movement of the anvil assembly relative to the cartridge assembly ([0108]).
With respect to claim 15, Cabrera et al. disclose the second annular seal is disposed at least partially within a recess of the outer band assembly (Annotated Figure A).  
With respect to claim 16, Cabrera et al. disclose the third annular seal is disposed at least partially within a recess of the trocar member 274 (Annotated Figure B).  

    PNG
    media_image2.png
    442
    805
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (US Pat. Publ. No. 2016/01064060) in view of Zemlok et al. (US Pat. Publ. No. 2012/0253329), cited by Applicant.
With respect to claim 6, Cabrera et al. disclose longitudinal movement of the outer band assembly 230 relative to the outer sleeve 206, and a second annular seal (Annotated Figure A), but fail to disclose that longitudinal movement of the outer band assembly relative to the outer sleeve causes a corresponding longitudinal movement of the second annular seal relative to the outer sleeve.  
Zemlok et al. disclose a surgical device including an annular seal (x-ring 207d rides on outer diameter of drive shaft, fig. 30, [0154]) between a coupling assembly 230 and a drive shaft 242, in which longitudinal movement of a member causes a corresponding longitudinal movement of the annular seal (the x-ring rides on the outer diameter of the drive shaft, [0154]), to provide a fluid tight seal ([0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to replace the second annular seal of Cabrera et al. with the longitudinally movable annular seal as taught by Zemlok et al., as the substitution of an art-recognized equivalent for maintain a fluid tight seal between two relatively longitudinally moveable members.  MPEP 2144.06 II.
With respect to claim 7, Cabrera et al. disclose a second annular seal (Annotated Figure A), but fail to disclose that the second annular seal is longitudinally translatable relative to the outer sleeve.  
Zemlok et al. disclose a surgical device including an annular seal (x-ring 207d rides on outer diameter of drive shaft, fig. 30, [0154]) between a coupling assembly 230 and a drive shaft 242, in which the annular seal is longitudinally translatable. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to replace the second annular seal of Cabrera et al. with the longitudinally translatable annular seal as taught by Zemlok et al., as the substitution of an art-recognized equivalent for maintain a fluid tight seal between two relatively longitudinally translatable members.  MPEP 2144.06 II.
With respect to claim 19, Cabrera et al. disclose distal movement of the outer band assembly 230 relative to the outer sleeve 206, and a second annular seal (Annotated Figure A), but fail to disclose that distal movement of the outer band assembly relative to the outer sleeve causes a corresponding distal movement of the second annular seal relative to the outer sleeve.  
Zemlok et al. disclose a surgical device including an annular seal (x-ring 207d rides on outer diameter of drive shaft, fig. 30, [0154]) between a coupling assembly 230 and a drive shaft 242, in which distal movement of a member causes a corresponding distal movement of the annular seal (the x-ring rides on the outer diameter of the drive shaft, [0154]), to provide a fluid tight seal ([0154]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to replace the second annular seal of Cabrera et al. with the distally movable annular seal as taught by Zemlok et al., as the substitution of an art-recognized equivalent for maintain a fluid tight seal between two relatively distally moveable members.  MPEP 2144.06 II.
Claims 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera et al. (US Pat. Publ. No. 2016/01064060).
With respect to claim 12, Cabrera et al. disclose a first annular seal, but fail to disclose that the first annular seal is between about 12 mm and about 100 mm from a distal-most end of the elongated portion 200.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to provide the first annular seal between about 12 mm and about 100 mm from a distal-most end of the elongated portion to provide a device operable through a small diameter access port, as a matter of optimization through routine experimentation, especially since Cabrera et al. disclose the dimensions of the device are of the same order of magnitude (the device operates through a small diameter, 21 mm., access port, [0109]).   A person of ordinary skill would have good reason to pursue the particular dimensions of the surgical device to provide a device that is operable through a small diameter access port.  MPEP 2144.05 II. A.      
With respect to claim 13, Cabrera et al. disclose a second annular seal, but fail to disclose that the second annular seal is between about 12 mm and about 100 mm from a distal-most end of the elongated portion 200.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to provide the second annular seal between about 12 mm and about 100 mm from a distal-most end of the elongated portion to provide a device operable through a small diameter access port, as a matter of optimization through routine experimentation, especially since Cabrera et al. disclose the dimensions of the device are of the same order of magnitude (the device operates through a small diameter, 21 mm., access port, [0109]).   A person of ordinary skill would have good reason to pursue the particular dimensions of the surgical device to provide a device that is operable through a small diameter access port.  MPEP 2144.05 II. A.      
With respect to claim 14, Cabrera et al. disclose a third annular seal, but fail to disclose that the third annular seal is between about 12 mm and about 100 mm from a distal-most end of the elongated portion 200.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to provide the third annular seal between about 12 mm and about 100 mm from a distal-most end of the elongated portion to provide a device operable through a small diameter access port, as a matter of optimization through routine experimentation, especially since Cabrera et al. disclose the dimensions of the device are of the same order of magnitude (the device operates through a small diameter, 21 mm., access port, [0109]).   A person of ordinary skill would have good reason to pursue the particular dimensions of the surgical device to provide a device that is operable through a small diameter access port.  MPEP 2144.05 II. A.      
With respect to claim 18, Cabrera et al. disclose a first seal, a second seal, and a third seal, but fail to disclose that the first, second, and third seals are between about 12 mm and about 100 mm from a distal-most end of the elongated portion 200.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical device of Cabrera et al. to provide the first, second, and third seals between about 12 mm and about 100 mm from a distal-most end of the elongated portion to provide a device operable through a small diameter access port, as a matter of optimization through routine experimentation, especially since both Cabrera et al. disclose the dimensions of the device are of the same order of magnitude (the device operates through a small diameter, 21 mm., access port, [0109]).   A person of ordinary skill would have good reason to pursue the particular dimensions of the surgical device to provide a device that is operable through a small diameter access port.  MPEP 2144.05 II. A.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton et al. (US Pat. Publ. No. 2019/0201029) disclose moveable seals (fig. 21).
Balbierz et al. (US Pat. Publ. No. 2007/0219571) disclose translatable seals (fig. 40A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 September 2022